       Case 1:20-cr-00139-RDB Document 44 Filed 11/17/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                  *

        vs.                               * Criminal No. 1:119-cr-00140-PWG

JUSTIN ANTOINE                            *

                                   *      *      *

 DEFENDANTS OBJECTION TO GOVERNMENT’S MOTION TO EXCLUDE
             TIME FROM THE SPEEDY TRIAL ACT


        Comes now the defendant, Andre Briscoe, by and through undersigned counsel,

and notes his objection to Government’s Motion to Exclude Time from the Speedy Trial

Act.

                                                 Respectfully submitted,


                                                 Teresa Whalen
                                                 _____________________________
                                                 Teresa Whalen, Esquire
                                                 Federal Bar No.: 25245
                                                 801 Wayne Avenue, Suite 400
                                                 Silver Spring, Maryland 20910
                                                 (301) 588-1980; (301) 728-2905


                                                 William B. Purpura
                                                 _____________________________
                                                 William B. Purpura
                                                 8 E. Mulberry Street
                                                 Baltimore, Maryland 21202
                                                 (410) 727-8550




                                         1
